Citation Nr: 1136455	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to February 1945.  He died on August [redacted], 2007.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.

In June 2009, the appellant requested a hearing before a Veteran's Law Judge at the local RO.  However, in a January 2011 statement, the appellant's representative informed VA that the appellant wished to cancel her hearing .  As such, her hearing request is considered withdrawn. See 38 C.F.R. § 20.704(e).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2007; the immediate cause of death was congestive heart failure and the underlying causes of death were cardiomyopathy and atherosclerotic cardiovascular disease.

2.  At the time of his death, the Veteran was service connected for anxiety neurosis, with schizoid features, and for an incised wound in the coccygeal region.

3.  The Veteran's congestive heart failure and cardiomyopathy were aggravated by his service-connected anxiety neurosis.



4.  The death of the Veteran was causally related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.312 (2010). 

2.  The appellant's claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the Veteran's service-connected anxiety neurosis aggravated his diagnosed heart conditions such that he should have been service connected for those heart conditions at the time of his death.  As such, she asserts that service connection for the cause of the Veteran's death should be granted.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated during service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal cause of death when it, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).  

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

Service connection is established where a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303(a); 3.306.  Service connection can also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection can also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's death certificate shows that the immediate cause of death was congestive heart failure, and the underlying causes of death were cardiomyopathy and atherosclerotic cardiovascular disease.  The Veteran's service treatment records do not show, and the appellant does not contend, that the Veteran was treated for any of these heart conditions during active service.  Rather, she contends that the service-connected anxiety neurosis exacerbated the Veteran's heart conditions.  The Veteran was service connected for anxiety neurosis since discharge from service in February 1945.

In August 2004, pursuant to a previous claim for secondary service connection for the Veteran's heart conditions, he was provided with a VA examination.  The examiner provided a diagnoses of recent implantation of a pacemaker, coronary artery bypass grafts, history of cerebrovascular accident, bilateral small vessel stenosis disease of the lower extremities, history of hyperlipidemia, and a long history of anxiety disorder.  The examiner was unable to relate the Veteran's heart conditions to his anxiety disorder without resorting to speculation.  Specifically, the examiner opined that the Veteran's heart problems were caused by coronary artery disease due to hyperlipidemia and atherosclerosis.  The examiner ascribed the Veteran's need for a pacemaker to sick sinus syndrome with paroxysmal atrial fibrillation.  The examiner determined that the Veteran's hypertension was aggravated by his anxiety, but did not provide an opinion on whether the Veteran's hypertension could aggravate his atherosclerosis or whether the Veteran's atrial fibrillation was aggravated by his anxiety.  Ultimately, the examiner opined that an opinion on the effect of the Veteran's anxiety could not be provided due to the presence of his other known risk factors and related conditions.  There is no diagnosis of cardiomyopathy or opinion regarding that condition in the examination report.

In a statement dated August 2003, the Veteran's family physician asserted that the Veteran has cardiomyopathy, congestive heart failure requiring atrial fibrillation, and continuing anxiety neurosis, and that his anxiety neurosis worsens his cardiac conditions.  

In weighing the speculative opinion provided by the VA examiner and the statement relating the Veteran's anxiety to his cardiac conditions provided by his private physician, the Board finds that the record is at least in equipoise.  There is no medical opinion of record contradicting the positive evidence in favor of the appellant's claim.  The VA examiner relates the Veteran's heart disease to other underlying conditions, but did not consider the relationship between the Veteran's anxiety and those underlying conditions.  Nor did the examiner sufficiently consider whether anxiety aggravated, rather than caused, the Veteran's heart disease or any of the underlying contributing conditions.  Therefore, in consideration of the provisions of 38 C.F.R. § 3.310, and resolving all doubt in the Veteran's favor, the Board finds that the medical evidence shows that the Veteran's death was associated with his service-connected disabilities.  Accordingly, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.310, 3.312.

With the Board's grant of DIC under the provisions of 38 U.S.C.A. § 1310, the appellant's alternative claim of entitlement to DIC under 38 U.S.C.A. § 1318 (based on compensation at the time of death for a service-connected disability rated totally disabling) is rendered moot.  Accordingly, the appeal as to the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  As the claim for service connection for the cause of the Veteran's death has been granted, this award represents a complete grant of the benefit sought on appeal and the claim for entitlement to DIC under 38 U.S.C.A. § 1318 has been rendered moot.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any 


further discussion of VA's responsibilities is not necessary.


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


